Citation Nr: 1136726	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for service-connected intervertebral disc disease, L5 to S1 (low back disability), to include the issue of whether the reduction of a 60 percent rating to a 40 percent rating as of February 1, 2007 was proper. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include the issue of whether discontinuance of a TDIU due to a service-connected disability as of February 1, 2007 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to December 1987, and from May 1988 to June 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, in which the RO effectuated a reduction in the evaluation of the Veteran's service-connected low back disability from 60 percent to 40 percent, and in which TDIU was discontinued.  Although this rating decision made January 1, 2007 the effective date of these changes, an April 2007 rating decision corrected the effective date to February 1, 2007. 

The Veteran filed a timely notice of disagreement to the October 2006 rating decision.  The RO's May 2007 statement of the case (SOC) characterized the issues as an increased rating claim (i.e. an evaluation in excess of 40 percent) for the Veteran's low back disability, and as "entitlement to" TDIU.  The Veteran's June 2007 substantive appeal (VA Form 9) indicates that he wished to appeal the issues listed in the SOC.  Under these circumstances, the Board has determined that the increased rating issue is within the scope of the appeal.  

In July 2008 the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

In September 2008 the Board remanded this appeal for further development.  It now returns for final review and disposition. 


FINDINGS OF FACT

1.  The RO's October 2006 RO rating decision, which reduced the Veteran's rating for his service-connected low back disability from 60 percent to 40 percent, and which discontinued TDIU, with both actions effective February 1, 2007, did not consider required regulatory provisions, and denied the Veteran due process. 

2.  The Veteran's low back disability is not shown to have been productive of an unfavorable ankylosis of the entire spine, residuals of vertebral fracture with cord involvement, or complete bony fixation (ankylosis) of the spine at an unfavorable angle; it has not required him to be bedridden, or to use long leg braces.  


CONCLUSIONS OF LAW

1.  The RO's October 2006 RO rating decision, which reduced the Veteran's rating for his service-connected low back disability from 60 percent to 40 percent, and which discontinued TDIU, with both actions effective February 1, 2007, is void ab initio, and the criteria for restoration of the 60 percent rating for this condition, and for TDIU, are met at all times since February 1, 2007.  38 C.F.R. §§ 3.105, 3.344 (2010).February 1, 2007.  38 U.S.C.A. § 5112; 38 C.F.R. §§ 3.105, 3.343, 3.344 (2011).  

2.  The schedular criteria for a rating in excess of 60 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Codes (DCs) 5285, 5286 (as in effect prior to September 26, 2003); DC 5243 (as in effect September 26, 2003).    







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration of 60 Percent Evaluation, Low Back Disability, and TDIU

In August 1991, the RO granted service connection for a bulging disc L4-5 with chronic low back pain, evaluated as 20 percent disabling.  In April 1996, the RO increased the Veteran's evaluation to 40 percent.  In March 2003, the RO increased the Veteran's evaluation to 60 percent, with an effective date of August 12, 2002.  In February 2004, the RO denied a claim for an increased rating for the low back, and granted TDIU, with an effective date of August 12, 2002.  In each case, there was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).  

In July 2006, the Veteran was afforded an examination of his low back.

In August 2006, the RO notified the Veteran that, based on the results of the July 2006 VA examination, it proposed to decrease his low back disability evaluation to 40 percent, and to discontinue TDIU. 

In October 2006, the RO reduced the Veteran's low back rating to 40 percent, and discontinued TDIU, with both actions effective from January 1, 2007.  In April 2007, the RO amended the effective dates of the reduction and discontinuance of TDIU to February 1, 2007.   

Given the foregoing, at the time of the RO's October 2006 rating decision, the Veteran's 60 percent rating, and TDIU, had not been in effect for more than 5 years.

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2011).  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability. 38 C.F.R. § 3.343 (2011).

The United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period.  

In addition, although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations."  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  

It appears that the procedural safeguards have been met.  Specifically, when a reduction in evaluation is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In this case, the RO's August 2006 notification to the Veteran of the proposed reduction and discontinuance, and indicated that the Veteran's rating for his low back disability was to be reduced to 40 percent and his TDIU discontinued, and the reasons for the proposed reduction and discontinuance were discussed.  

However, a review of the RO's October 2006 decision, the May 2007 statement of the case (SOC), and the subsequently issued supplemental statements of the case (SSOCs), shows that the RO appears to have essentially analyzed the issue of reduction of the 60 percent rating just as it would a claim for an increased rating.  Specifically, the October 2006 decision, and the SOC, phrased the issue solely as one of an "evaluation."  See also August 2007 and March 2008 SSOCs.  The RO's analyses only discussed the criteria at 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 2003), and DC 5243 (as in effect September 2003), and the RO failed to include or discuss the provisions of 38 C.F.R. § 3.344.  In this regard, the Veteran was not notified of the provisions at 38 C.F.R. § 3.344 until the August 2007 SSOC, and despite an extensive discussion of the evidence in that SSOC, at no time have the RO's analyses ever discussed the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown.  The only subsequently issued SSOC, dated in December 2009, phrased the issue as "propriety of reduction," but it did not include the provisions at 38 C.F.R. § 3.344, or discuss the "actual improvement" issue.  Id.  In summary, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344.  

Similarly, with regard to discontinuance of TDIU, the RO's October 2006 rating decision appears to have essentially analyzed the issue just as it would a claim of entitlement to TDIU.  With regard to the SOC, it referenced the August 2006 proposed discontinuance notice, and stated, "The later treatment and examination material confirms objective evidence of improvement.  This present review is in agreement with the findings of the August 2006 determination as to the reduction of the lumbar spine disorder to 40% and associated termination of the total disability issue."  However, the Board can find no basis to support a conclusion that VA has satisfied its duty under 38 C.F.R. § 19.29(b) (2011) by referencing such a proposed reduction/discontinuance notice in a SOC, and in any event, the mere use of the word "improvement," or the mere discussion of the evidence to indicate an unstated, but inferred improvement, is insufficient to fulfill VA's duty to discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown.  Finally, as previously noted, the Veteran was not notified of the provisions at 38 C.F.R. § 3.344 until the August 2007 SSOC.  The December 2009 SSOC phrased the issue as "entitlement to restoration," but it did not include the provisions at 38 C.F.R. § 3.344, nor did it discuss the "actual improvement" issue.  Id.  In summary, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344.  

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).

Since the rating decision that accomplished the reduction of the 60 percent evaluation for the Veteran's service-connected low back disability, and which discontinued his TDIU, did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction and the discontinuance are void.  The appropriate remedy in this case is a restoration of the 60 percent evaluation, effective on the date of the reduction, and restoration of TDIU, effective on the date of discontinuance.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).  

The Board finds that the Veteran's 60 percent evaluation was improperly reduced, and that the discontinuance of this TDIU was improper, that the reduction of the evaluation and the discontinuance are void ab initio, that the 60 percent evaluation for the Veteran's low back disability should be restored, and that TDIU should be restored.  Accordingly, the Board finds that restoration of the 60 percent evaluation for the Veteran's low back disability, effective February 1, 2007, and restoration of TDIU, effective February 1, 2007, are warranted.  





II.  Evaluation of Low Back Disability

The Veteran contends that he is entitled to an increased rating for his service-connected low back disability.  

Disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  The ratings are intended, as far as practicably can be determined, to compensate the average impairment of earning capacity resulting from such disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1 and 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The disability must be evaluated from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the extent of the disability is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2011).  

In Part I, the Board determined that restoration of the Veteran's 60 percent rating for his low back disability is warranted.  In its September 2008 remand, the Board determined that the issue of entitlement to an increased rating was within the scope of the appeal.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 5243 (intervertebral disc syndrome) is rated under the "General Rating Formula for Diseases and Injuries of the Spine."  The General Rating Formula provides that a 100 percent rating is warranted for: unfavorable ankylosis of the entire spine.  
...
Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

These new criteria may not be applied to the Veteran's claim prior to the effective date of the new regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997);VAOPGCPREC 3- 2000, 65 Fed. Reg. 33,421 (2000).  

Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Board finds that the criteria for a rating in excess of 60 percent for the Veteran's low back disability have not been met.  Briefly stated, there is no competent evidence to show that the Veteran's low back disability has been productive of unfavorable ankylosis of the entire spine.  In this regard, a November 2003 VA examination report shows that the Veteran's forward flexion was 0 to 50 degrees, right and left lateral bending was from 0 to 30 degrees, and backward extension was from 0 to 30 degrees.  The diagnosis was mild L5-S1 degenerative changes and central disc protrusion at L5-S1 with no definitive evidence of canal or nerve root impingement.  A July 2006 VA examination report shows that the Veteran had flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and that left and right lateral rotation was to 20 degrees.  Motor, sensory, and reflex examinations were normal.  An X-ray study showed that the interspace at L5-S1 was markedly narrowed, which was compatible with disc degeneration.  There was very little sclerosis and virtually no spondylosis.  A September 2006 private CT scan showed spondylosis of the lumbar spine from L4 to S1, with no evidence of acute traumatic injury to the lumbar spine. A January 2007 VA treatment record shows that flexion was to 30 degrees, and that rotation, lateral bending, and hyperextension were all normal.  A September 2007 VA examination report shows that motor, sensory, and reflex examinations were normal.  The Veteran did not have ankylosis of the spine.  Flexion was to 70 degrees, extension was to 30 degrees, lateral flexion to the left and right was to 30 degrees (bilaterally), and lateral rotation to the left and right was to 30 degrees (bilaterally).  

In summary, the Board finds that a rating in excess of 60 percent is not warranted under the General Rating Formula.  There is no competent evidence to show that the Veteran's low back disability is productive of unfavorable ankylosis.  The Board therefore finds that the evidence is insufficient to show that the Veteran has unfavorable ankylosis of the entire spine, and that the claim must be denied.  

The Board notes that the rating decision on appeal is dated in October 2006, and that the issue on appeal arose from the RO's reduction of the Veteran's low back disability from 60 percent to 40 percent.  However, the claims file includes a number of VA treatment reports, dated in 2004, which are dated after a (final and unappealed) February 2004 rating decision which denied a claim for a rating in excess of 60 percent for the Veteran's low back disability.  The Board has therefore considered whether a rating in excess of 60 percent is warranted under the version of 38 C.F.R. § 4.71a as in effect prior to September 2003.  See 38 C.F.R. § 3.157(b)(1) (2011).  

The criteria for evaluating spinal disabilities at DCs 5285 through 5295 (2003) ("the old criteria") were revised effective September 26, 2003, at which time the diagnostic codes were renumbered.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a ("the new criteria").  

Under DC 5285, a 100 percent evaluation may be assigned for residuals of vertebral fracture with cord involvement, bedridden, or requiring long leg braces.  
38 C.F.R. § 4.71a (2003).  

Under DC 5286 a 100 percent evaluation may be assigned for complete bony fixation (ankylosis) of the spine at an unfavorable angle.  38 C.F.R. § 4.71a (2003).  

In this case, there is no competent evidence to show that the Veteran's low back disability has required him to be bedridden, or use long leg braces, or that it has been productive of residuals of vertebral fracture with cord involvement, or complete bony fixation (ankylosis) of the spine at an unfavorable angle.  Accordingly, the Board finds that the preponderance of the evidence shows that the criteria for a rating in excess of 60 percent have not been met under 38 C.F.R. § 4.71a, DCs 5285 and 5286 (2003).  
 
The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  As shown in the discussion above, the Veteran's service-connected low back disability is contemplated and reasonably described by the rating criteria.  See id.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's low back disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.  

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased rating is warranted.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





III. Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  

The Veteran has been afforded examinations.  Specifically, a review of the claims file shows that appropriate VA examinations were performed in July 2006 and September 2007.  The Board finds that these examinations are adequate for rating purposes, as the examiners reviewed the claims file, examined the Veteran, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Although the Veteran has argued that the July 2006 VA examination was inadequate because it was conducted by a nurse practitioner and because a CT Scan was not performed, the Board finds that these contentions alone do not put into question the adequacy of the examination absent a more specific challenge as to the competency of the examiner or thoroughness of the examination.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  As already noted, the Board finds that the examination is sufficient to evaluate the Veteran's disability under VA law, and also finds that a nurse practitioner has sufficient medical training and expertise to conduct the examination.  The appellant has provided no probative evidence to support his lay assertions that a CT scan was necessary, or that the examination was otherwise inadequate or inaccurate.  Moreover, the Veteran himself, as a lay person, does not have the medical training or expertise to render a competent opinion as to whether examination by a nurse practitioner, or diagnostic imaging via X-ray studies as opposed to a CT scan, is insufficient to evaluate his low back disability.  See, e.g. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Accordingly, the Board finds that the July 2006 VA examination is adequate.  

Pursuant to the Board's September 2008 remand directive, a January 2009 letter was sent to the Veteran which satisfied all notice requirements under the VCAA.  Although the letter was not sent prior to initial adjudication of the Veteran's claim, the timing delay was cured by subsequent readjudication and the issuance of a supplemental statement of the case (SSOC) in December 2009.  See Mayfield, 499 F.3d at 1323; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, the Board concludes that the duty to notify has been satisfied, and that there was substantial compliance with its September 2008 remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).







ORDER

The 60 percent rating for the service-connected low back disability is restored, effective the date of the prior reduction, February 1, 2007.  

Entitlement to TDIU is restored, effective the date of the prior reduction, February 1, 2007. 

Entitlement to a rating in excess of 60 percent for service-connected low back disability is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


